 Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 1 of 26 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

                                      CASE NO.:

Laurie Friend
and other similarly situated individuals,

        Plaintiff(s),
v.

Mid-Florida Housing Partnership, Inc.

      Defendant,
____________________________________/

                         COLLECTIVE ACTION COMPLAINT
                        (OPT-IN PURSUANT TO 29 USC § 216(b))

        Comes now the Plaintiff Laurie Friend, and other similarly situated

individuals, by and through the undersigned counsel, and hereby sues Mid-

Florida Housing Partnership, Inc., and alleges:

                            Jurisdiction Venues and Parties

     1. This is an action to recover money damages for unpaid regular and overtime

        wages and retaliation under the United States laws. Accordingly, this Court

        has jurisdiction pursuant to the Fair Labor Standards Act, 29 USC § 201-219

        (Section 216 for jurisdictional placement) ("the Act").

     2. Plaintiff Laurie Friend is a resident of Volusia County, Florida. Accordingly,

        Plaintiff is a covered employee for purposes of the Act.


                                      Page 1 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 2 of 26 PageID 2




 3. Defendant Mid-Florida Housing Partnership, Inc. (from now on MFHP, or

    Defendant) is a Florida Not for Profit Corporation, having a business in

    Volusia County, Florida, where Plaintiff worked for Defendant.

 4. Defendant MFHP was the Employer of Plaintiff and others similarly

    situated within the meaning of Section 3(d) of the "Fair Labor Standards Act"

    [29 USC § 203(d)].

 5. All the actions raised in this complaint took place in Volusia County,

    Florida, within this Court's jurisdiction.

                              General Allegations

 6. This cause of action is brought by Plaintiff Laurie Friend as a collective

    action to recover from the Defendant minimum wages overtime

    compensation, retaliatory liquidated damages, costs, and reasonable

    attorney's fees under the provisions of Fair Labor Standards Act, as

    amended, 29 USC § 201 et seq (the "FLA or the "ACT") on behalf of Plaintiff

    and all other current and former employees similarly situated to Plaintiff

    ("the asserted class") and who worked more than forty (40) hours during

    one or more weeks on or after January 2021, (the "material time") without

    being adequately compensated.




                                   Page 2 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 3 of 26 PageID 3




 7. Defendant MFHP is a Non-Profit organization dedicated to providing first-

    time homebuyers ownership education classes, including budgeting, credit,

    default, and foreclosure prevention counseling.

 8. MFHP operates "Palmetto House," a temporary housing facility located

    at 336 S. Palmetto Avenue, Daytona Beach, FL 32114, where Plaintiff

    worked.

 9. Defendant MFHP employed Plaintiff Laurie Friend as a non-exempted

    transitional housing monitor employee from January 21, 2021, to June 28,

    2021, or 23 weeks.

 10. Plaintiff was a live-in housing monitor, but she paid rent for her living

    quarters. Plaintiff was paid at the rate of approximately $8.46 an hour.

    Plaintiff's overtime rate should be $12.98 an hour.

 11. Plaintiff monitored 44 double rooms and their residents, along with 5 more

    monitor employees. Plaintiff's duties included cleaning the facilities,

    maintenance, administering drug testing to residents, providing food,

    handling evictions, and performing multiple safety and security-related

    tasks.

 12. During her employment with Defendant, Plaintiff was assigned an official

    schedule.   Plaintiff worked the night shift on Sundays, Mondays, and




                                  Page 3 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 4 of 26 PageID 4




    Tuesdays from 10:30 PM to 7:00 AM (8.5 hours each day), or 25.5 hours per

    week.

 13. However, Plaintiff worked many more hours that were not properly

    compensated. On her scheduled days, Plaintiff was required to begin

    working half an hour earlier, which represented 1.5 unpaid off-the-clock

    hours in 3 days.

 14. Furthermore, during the entire week, at any time, Plaintiff was required to

    work a minimum of 3 off-the-clock hours daily, which represents 21 unpaid

    off-the-clock hours in a week.

 15. Thus, Plaintiff worked a minimum average of 48 hours weekly.

    Nevertheless, she was paid between 20 and 32 hours per week.              The

    remaining hours were not paid at any rate, not even at the minimum wage

    rate.

 16. Plaintiff did not clock in and out, but she signed timesheets on her

    scheduled days. Thus, Defendant could track the number of hours worked

    by Plaintiff and required her to work off-the-clock hours without

    compensation.

 17. Plaintiff is not in possession of time and payment records, but she estimates

    that Defendant failed to pay her a minimum of 8 regular hours and a

    minimum of 8 overtime hours.


                                  Page 4 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 5 of 26 PageID 5




 18. Therefore, Defendant willfully failed to pay Plaintiff regular and overtime

    hours at the rate of time and one-half her regular rate for every hour that

    they worked over forty (40), in violation of Section 7 (a) of the Fair Labor

    Standards Act of 1938 (29 USC 207(a)(1).

 19. Plaintiff was paid bi-weekly by direct deposits, without any paystub

    providing basic information about the number of days and hours worked,

    wage rate paid, employee taxes withheld, etc. Plaintiff did not have access

    to check the number of hours worked.

 20. On or about May 2021, Plaintiff complained to the Assistant Program

    Manager, Lindsay Medders, about working too many hours without

    overtime payment. Lindsay Medders stated that Plaintiff "was not

    technically on the clock" and that they would see if they could exempt

    Plaintiff for having to pay rent," but nothing was fixed.

 21. On or about June 03, 2021, Plaintiff asked Lindsay Medders if she had been

    able to figure out about Plaintiff's unpaid regular and overtime hours.

    Lindsay Medders stated that she was still looking into it, but it would take

    some time to fix the problem.

 22. On or about June 25, 2021, Plaintiff complained to Lindsay Medders that her

    check was short 1 week and was still not getting paid for all her hours

    worked. Lindsay Medders pulled out the timesheets, and Plaintiff noticed


                                  Page 5 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 6 of 26 PageID 6




    that her signature had been forged. Plaintiff objected to this practice, and

    Lindsay Medders admitted to forging Plaintiff's signature and also admitted

    having done it for the other employees. Lindsay Medders promised to fix

    the hours and to pay Plaintiff the missing week on July 09, 2021, but denied

    the payment for overtime hours.

 23. As a result of this complaint, on or about June 28, 2021, Assistant Program

    Manager Lindsay Medders informed Plaintiff that she was fired and evicted

    from her living quarter, effective immediately.

 24. Plaintiff LAURIE FRIEND seeks to recover regular wages and unpaid

    overtime wages for every hour worked over 40 during her entire

    employment, retaliatory damages, liquidated damages, and any other relief

    as allowable by law.

                         Collective Action Allegations

 25. Plaintiff brings this action pursuant to the Fair Labor Standards Act, 29 USC

    §§201, et seq. ("the Act"). Section 216 (b) for jurisdictional placement).

 26. Plaintiff contends that Defendant, in this case, violated the Fair Labor

    Standards Act by failing to pay Plaintiff and other similarly situated

    individuals the proper compensation for every regular hour and failed to

    pay overtime hours at the rate of time and one-half their regular rate.




                                   Page 6 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 7 of 26 PageID 7




 27. This action is intended to include every housing monitor employee,

    janitorial and maintenance employee, and any similarly situated

    individuals who worked for Defendant at any time during the past three (3)

    years.

                         COUNT I:
       WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                 FAILURE TO PAY OVERTIME

 28. Plaintiff Laurie Friend re-adopts every factual allegation stated in

    paragraphs 1-27 above as if set out in full herein.

 29. Defendant, MFHP was and is engaged in interstate commerce as defined in

    §§ 3 (r) and 3(s) of the Act, 29 USC § 203(r) and 203(s)(1)(A). Defendant is a

    housing education agency that operates a transitional house. Defendant's

    activities are connected to a public agency. Defendant had more than two

    employees recurrently engaged in commerce or the production of goods for

    commerce by regularly and recurrently using the instrumentalities of

    interstate commerce to accept and solicit funds from non-Florida sources;

    by using electronic devices to authorize credit card transactions by ordering

    product and supplies produced out of State. Upon information and belief,

    the annual gross revenue of the Employer/Defendant was always material

    hereto more than $500,000 per annum. Therefore, there is FLSA enterprise

    coverage.


                                  Page 7 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 8 of 26 PageID 8




 30. Plaintiff and those similarly situated were employed by an enterprise

    engaged in interstate commerce. Plaintiff was a housing monitor

    performing services in an institution connected to a public agency. In

    addition, Plaintiff regularly handled and worked with goods and materials

    that were moved in interstate commerce at any time during the business.

    Therefore, there is individual coverage.

 31. Defendant MFHP employed Plaintiff Laurie Friend as a non-exempted

    housing monitor employee from January 21, 2021, to June 28, 2021, or 23

    weeks.

 32. Plaintiff was a live-in housing monitor, but she paid rent for her living

    quarters. Plaintiff was paid at the rate of approximately $8.46 an hour.

    Plaintiff's overtime rate should be $12.98 an hour.

 33. During her employment with Defendant, Plaintiff was assigned an official

    schedule.   Plaintiff worked the night shift on Sundays, Mondays, and

    Tuesdays from 10:30 PM to 7:00 AM (8.5 hours each day), or 25.5 hours per

    week.

 34. However, Plaintiff worked many more hours that were not adequately

    compensated. Plaintiff was required to begin working half an hour earlier

    on her scheduled days, which represented 1.5 unpaid off-the-clock hours in

    3 days.


                                  Page 8 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 9 of 26 PageID 9




 35. Furthermore, during the entire week, at any time, Plaintiff was required to

    work a minimum of 3 off-the-clock hours daily, which represents 21 unpaid

    off-the-clock hours in a week.

 36. Thus, Plaintiff worked a minimum average of 48 hours weekly.

    Nevertheless, she was paid only between 20 and 32 hours per week. The

    remaining hours were not paid at any rate, not even at the minimum wage

    rate.

 37. Plaintiff did not clock in and out, but she signed timesheets on her

    scheduled days. Thus, Defendant could track the number of hours worked

    by Plaintiff and required her to work off-the-clock hours without

    compensation.

 38. Therefore, Defendant willfully failed to pay Plaintiff and other similarly

    situated individuals overtime hours at the rate of time and one-half her

    regular rate for every hour that they worked over forty (40), in violation of

    Section 7 (a) of the Fair Labor Standards Act of 1938 (29 USC 207(a)(1).

 39. Plaintiff was paid bi-weekly by direct deposits, without any paystub

    providing basic information about the number of days and hours worked,

    wage rate paid, employee taxes withheld, etc. Plaintiff did not have access

    to check the number of hours worked.




                                 Page 9 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 10 of 26 PageID 10




   40. The records, if any, concerning the number of hours worked by Plaintiff and

      those similarly situated, and the compensation paid to such employees

      should be in the possession and custody of Defendant. However,

      Defendant did not maintain accurate time records of hours worked by

      Plaintiff and other employees upon information and belief. Therefore,

      Defendant violated the record-keeping requirements of FLSA, 29 CFR Part

      516.

   41. Upon information and belief, Defendant never posted any notice, as

      required by the Fair Labor Standards Act and Federal Law, to inform

      employees of their Federal rights to overtime and minimum wage

      payments. Accordingly, Defendant violated the Posting requirements of 29

      USC § 516.4.

   42. Plaintiff is not in possession of time and payment records, but she estimates

      that Defendant failed to pay her a minimum of 8 regular hours and a

      minimum of 8 overtime hours.

      *Please note that these amounts are based on a preliminary calculation and
      that these figures could be subject to modification as discovery could dictate.
       *Florida's minimum wage is higher than the federal minimum wage. As per
      FLSA regulations, the higher minimum wage applies.


         a. Total amount of alleged unpaid O/T wages:

             Two Thousand Three Hundred Eighty-Eight Dollars and 32/100
             ($2,388.32)
                                    Page 10 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 11 of 26 PageID 11




         b. Calculation of such wages:

            Total period of employment: 23 weeks
            Relevant weeks of employment: 23 weeks
            Total hours worked: 48 hours weekly average
            Total unpaid O/T hours: 8 overtime hours
            Rate paid: $8.46 an hour
            FL Minimum wage 2021: $8.65 an hour x 1.5=$12.98
            O/T rate: $12.98 an hour

            O/T 12.98 x 8 O/T hours=$103.84 weekly x 23 weeks=$2,388.32

         c. Nature of wages (e.g., overtime or straight time):

           This amount represents unpaid overtime wages.

   43. At all times material hereto, the Employer/Defendant failed to comply with

      Title 29 USC §207 (a) (1), in that Plaintiff and those similarly situated

      performed services and worked more than the maximum hours provided

      by the Act. Still, Defendant made no provision to properly pay them at the

      rate of time and one-half for all hours worked over forty hours (40) per

      workweek as provided in said Act.

   44. Defendant knew and showed reckless disregard of the provisions of the Act

      concerning the payment of overtime wages as required by the Fair Labor

      Standards Act and remains owing Plaintiff and those similarly situated

      these overtime wages since the commencement of Plaintiff's and those

      similarly situated employee's employment with Defendant as set forth



                                   Page 11 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 12 of 26 PageID 12




      above, and Plaintiff and those similarly situated are entitled to recover

      double damages.

   45. Defendant MFHP willfully and intentionally refused to pay Plaintiff

      overtime wages at the rate of time and one-half her regular rate, as required

      by the law of the United States and remains owing Plaintiff these overtime

      wages since the commencement of Plaintiff's employment with Defendant

      as set forth above.

   46. Plaintiff has retained the law offices of the undersigned attorney to

      represent her in this action and is obligated to pay a reasonable attorney's

      fee.

                                Prayer for Relief

Wherefore, Plaintiff Laurie Friend and those similarly situated respectfully

requests that this Honorable Court:

      A. Enter judgment for Plaintiff Laurie Friend and other similarly situated

         individuals and against the Defendant MFHP based on Defendant's

         willful violations of the Fair Labor Standards Act, 29 USC § 201 et seq.;

         and

      B. Award Plaintiff Laurie Friend actual damages in the amount shown to

         be due for unpaid overtime compensation for hours worked in excess of

         forty weekly, with interest; and


                                   Page 12 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 13 of 26 PageID 13




        C. Award Plaintiff an equal amount in double damages/liquidated

           damages; and

        D. Award Plaintiff reasonable attorney's fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just

           and/or available pursuant to Federal Law.

                               Demand for a Jury Trial

Plaintiff Laurie Friend demands trial by a jury of all issues triable as of right by a

jury.

                             COUNT II:
         FLSA WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
                   FAILURE TO PAY MINIMUM WAGE

   47. Plaintiff Laurie Friend re-adopts every factual allegation as stated in

        paragraphs 1-27 of this complaint as if set out in full herein.

   48. Plaintiff Laurie Friend brings this action to recover from the Employer

        MFHP unpaid minimum wages, as well as an additional amount as

        liquidated damages, costs, and reasonable attorney's fees under the

        provisions of 29 USC § 201 et seq., and specifically under the provisions of

        29 USC §206.

   49. Defendant, MFHP was and is engaged in interstate commerce as defined in

        §§ 3 (r) and 3(s) of the Act, 29 USC § 203(r) and 203(s)(1)(A). Defendant is a

        housing education agency that operates a transitional house. Defendant's


                                      Page 13 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 14 of 26 PageID 14




      activities are connected to a public Agency. Defendant had more than two

      employees recurrently engaged in commerce or the production of goods for

      commerce by regularly and recurrently using the instrumentalities of

      interstate commerce to accept and solicit funds from non-Florida sources;

      by using electronic devices to authorize credit card transactions by ordering

      product and supplies produced out of State. Upon information and belief,

      the annual gross revenue of the Employer/Defendant was always material

      hereto more than $500,000 per annum. Therefore, there is FLSA enterprise

      coverage.

   50. Plaintiff and those similarly situated were employed by an enterprise

      engaged in interstate commerce. Plaintiff was a housing monitor

      performing services in an institution connected to a public agency. In

      addition, Plaintiff regularly handled and worked with goods and materials

      that were moved in interstate commerce at any time during the business.

      Therefore, there is individual coverage.

   51. Defendant MFHP was and is subjected to the minimum wage provisions of

      the Fair Labor Standards Act (FLSA).

   52. USC §206 states, "Every Employer shall pay to each of his employees who

      in any workweek is engaged in commerce or the production of goods for

      commerce or is employed in an enterprise engaged in commerce or


                                   Page 14 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 15 of 26 PageID 15




   53. the production of goods for commerce, wages at the following rates:

      (1) except as otherwise provided in this section, not less than—

              (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

              (B) $6.55 an hour, beginning 12 months after that 60th day; and

              (C) $7.25 an hour, beginning 24 months after that 60th day

   54. Defendant MFHP employed Plaintiff Laurie Friend as a non-exempted

      housing monitor employee from January 21, 2021, to June 28, 2021, or 23

      weeks.

   55. Plaintiff was a live-in housing monitor, but she paid rent for her living

      quarters. Plaintiff was paid at the rate of approximately $8.46 an hour.

   56. During her employment with Defendant, Plaintiff was assigned an official

      schedule.    Plaintiff worked the night shift on Sundays, Mondays, and

      Tuesdays from 10:30 PM to 7:00 AM (8.5 hours each day), or 25.5 hours per

      week.

   57. However,     Plaintiff   worked    many      off-the-clock   hours    without

      compensation. Plaintiff worked a minimum of 48 hours weekly.

   58. On her scheduled days, Plaintiff was required to begin working half an hour

      earlier, which represented 1.5 unpaid off-the-clock hours in 3 days.




                                    Page 15 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 16 of 26 PageID 16




   59. Furthermore, during the entire week, at any time, Plaintiff was required to

      work a minimum of 3 off-the-clock hours daily, which represents 21 unpaid

      off-the-clock hours in a week.

   60. Thus, Plaintiff worked a minimum average of 48 hours weekly.

      Nevertheless, she was paid between 20 and 32 hours per week.               The

      remaining hours were not paid at any rate, not even at the minimum wage

      rate.

   61. Furthermore, at the time of her termination, Plaintiff was not paid for 1 week

      of work.

   62. Plaintiff did not clock in and out, but she signed timesheets on her

      scheduled days. Defendant could track Plaintiff's number of hours and

      required her to work off-the-clock hours without compensation.

   63. Therefore, Defendant willfully failed to pay Plaintiff her regular wages in

      violation of the Fair Labor Standards Act.

   64. Plaintiff was paid by direct deposits without any record or paystub

      providing necessary information such as a total number of days and hours

      worked, wage rate paid, employment taxes withheld, etc.

   65. The records, if any, concerning the number of hours worked by Plaintiff and

      those similarly situated, and the compensation paid to such employees

      should be in the possession and custody of Defendant. However, upon


                                    Page 16 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 17 of 26 PageID 17




      information and belief, Defendant did not maintain accurate time records of

      hours worked by Plaintiff and other employees. Defendant violated the

      record-keeping requirements of FLSA, 29 CFR Part 516.

   66. Upon information and belief, Defendant never posted any notice, as

      required by the Fair Labor Standards Act and Federal Law, to inform

      employees of their Federal rights to overtime and minimum wage

      payments. Accordingly, Defendant violated the Posting requirements of 29

      USC § 516.4.

   67. Before the completion of discovery, and to the best of Plaintiff's knowledge,

      at the time of the filing of this complaint, Plaintiff's reasonable faith estimate

      of unpaid wages are as follows:

      * Florida's minimum wage for 2021 is $8.65, which is higher than the Federal
      minimum wage. As per FLSA regulations, the higher minimum wage
      applies.

         a. Total amount of alleged unpaid wages:

            One Thousand Nine Hundred Thirty-Seven Dollars and 60/100
            ($1,937.60)

         b. Calculation of such wages:

            Total weeks of employment: 23 weeks
            Total relevant week: 23 weeks
            Total hours worked: 48 hours weekly
            Total number of regular unpaid hours worked: 8 hours weekly
            Florida minimum wage 2021: $8.65

            1.- FL min. wage $8.65 x 8 unpaid regular hours=$69.20 weekly
                                     Page 17 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 18 of 26 PageID 18




               $69.20 weekly x 23 weeks=$1,591.60

            2.- One-week unpaid regular wages
                FL min. wage $8.65 x 40 hours=$346.00

            Total #1 and #2=$1,937.60

         c. Nature of wages:

            This amount represents unpaid min. wages at Florida minimum
            Wage rate.

   68. Defendant MFHP unlawfully failed to pay Plaintiff minimum wages.

   69. Defendant knew and showed reckless disregard of the provisions of the Act

      concerning the payment of minimum wages as required by the Fair Labor

      Standards Act and remains owing Plaintiff and those similarly situated

      these minimum wages since the commencement of Plaintiff and those

      similarly situated employee's employment with Defendant as set forth

      above, and Plaintiff and those similarly situated are entitled to recover

      double damages.

   70. Defendant MFHP willfully and intentionally refused to pay Plaintiff

      minimum wages as required by the Fair Labor Standards Act and remains

      owing Plaintiff these minimum wages since the commencement of Plaintiff's

      employment with Defendant.




                                  Page 18 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 19 of 26 PageID 19




   71. Plaintiff has retained the law offices of the undersigned attorney to

      represent her in this action and is obligated to pay a reasonable attorney's

      fees.

                                        Prayer for Relief

Wherefore, Plaintiff Laurie Friend and those similarly situated respectfully request

that this Honorable Court:

      A. Enter judgment for Plaintiff Laurie Friend and against the Defendant

         MFHP on the basis of Defendant's willful violations of the Fair Labor

         Standards Act, 29 USC § 201 et seq. and other Federal Regulations; and

      B. Award Plaintiff actual damages in the amount shown to be due for

         unpaid minimum wages, with interest; and

      C. Award Plaintiff an equal amount in double damages/liquidated

         damages; and

      D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

      E. Grant such other and further relief as this Court deems equitable and just

         and/or available pursuant to Federal Law.

                               Demand for a Jury Trial

Plaintiff Laurie Friend and those similarly situated demand trial by a jury of all

issues triable as of right by a jury.




                                        Page 19 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 20 of 26 PageID 20




                        COUNT III:
   FEDERAL STATUTORY VIOLATION: RETALIATORY DISCHARGE;
                PURSUANT TO 29 USC 215(a)(3)

   72. Plaintiff Laurie Friend re-adopts every factual allegation as stated in

      paragraphs 1-27 of this complaint as if set out in full herein.

   73. Defendant, MFHP was and is engaged in interstate commerce as defined in

      §§ 3 (r) and 3(s) of the Act, 29 USC § 203(r) and 203(s)(1)(A). Defendant had

      more than two employees recurrently engaged in commerce or the

      production of goods for commerce. Upon information and belief, the annual

      gross revenue of the Employer/Defendant was always material hereto more

      than $500,000 per annum. Therefore, there is FLSA enterprise coverage.

   74. Plaintiff and those similarly situated were employed by an enterprise

      engaged in interstate commerce. Plaintiff was a housing monitor

      performing services in an institution connected to a public agency. In

      addition, Plaintiff regularly handled and worked with goods and materials

      that were moved in interstate commerce at any time during the business.

      Therefore, there is individual coverage.

   75. By reason of the foregoing, Defendant's business activities involve those to

      which the Fair Labor Standards Act applies.

   76. 29 USC § 207 (a) (1) states, "if an employer employs an employee for more

      than forty hours in any workweek, the employer must compensate the


                                    Page 20 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 21 of 26 PageID 21




      employee for hours in excess of forty at the rate of at least one and one-half

      times the employee's regular rate…"

   77. 29 USC § 206 (a) (1) states "….an Employer must pay a minimum wage of

      $5.15/hr. to an employee who is engaged in commerce...." [29 U.S.C. § 206

      (a) (1)].

   78. Likewise, 29 USC 215(a)(3) states... it shall be unlawful for any person— "to

      discharge or in any other manner discriminate against any employee

      because such employee has filed any complaint or instituted or caused to be

      instituted any proceeding under or related to this chapter, or has testified or

      is about to testify in any such proceeding,......"

   79. Defendant MFHP employed Plaintiff Laurie Friend as a non-exempted

      transitional housing monitor employee from January 21, 2021, to June 28,

      2021, or 23 weeks.

   80. Plaintiff was a live-in housing monitor, but she paid rent for her room.

      Plaintiff was paid at the rate of approximately $8.46 an hour. Plaintiff's

      overtime rate should be $12.98 an hour.

   81. Plaintiff monitored 44 double rooms and their residents, along with 5 more

      monitor employees.

   82. During her employment with Defendant, Plaintiff was assigned an official

      schedule.   Plaintiff worked the night shift on Sundays, Mondays and


                                     Page 21 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 22 of 26 PageID 22




      Tuesdays from 10:30 PM to 7:00 AM (8.5 hours each day), or 25.5 hours per

      week.

   83. However, Plaintiff worked many more hours that were not properly

      compensated. On her scheduled days, Plaintiff was required to begin

      working half an hour earlier, which represented 1.5 unpaid off-the-clock

      hours in 3 days.

   84. Furthermore, during the entire week, at any time, Plaintiff was required to

      work a minimum of 3 off-the-clock hours daily, which represents 21 unpaid

      off-the-clock hours in a week.

   85. Thus, Plaintiff worked a minimum average of 48 hours weekly.

      Nevertheless, she was paid between 20 and 32 hours per week.            The

      remaining hours were not paid to her at any rate, not even at the minimum

      wage rate.

   86. Plaintiff did not clock in and out, but she signed timesheets on her

      scheduled days. Thus, Defendant could track the number of hours worked

      by Plaintiff and required her to work off-the-clock hours without

      compensation.

   87. Therefore, Defendant willfully failed to pay Plaintiff and other similarly

      situated employees regular and overtime hours at the rate of time and one-

      half her regular rate for every hour that they worked over forty (40), in


                                   Page 22 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 23 of 26 PageID 23




      violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 USC

      207(a)(1).

   88. Plaintiff was paid bi-weekly by direct deposits, without any paystub

      providing basic information about the number of days and hours worked,

      wage rate paid, employee taxes withheld, etc. Plaintiff did not have access

      to check the number of hours worked.

   89. Plaintiff was disappointed with the lack of payment for hours worked, and

      on or about May 2021, Plaintiff complained to the Assistant Program

      Manager, Lindsay Medders, about working too many hours without

      overtime payment. Lindsay Medders stated that Plaintiff "was not

      technically on the clock" and that they would see if they could exempt

      Plaintiff from having to pay rent," but nothing was fixed.

   90. On or about June 03, 2021, Plaintiff asked Lindsay Medders if she had been

      able to figure out about Plaintiff's unpaid regular and overtime hours.

      Lindsay Medders stated that she was still looking into it, but it would take

      some time to fix the problem.

   91. On or about June 25, 2021, Plaintiff complained to Lindsay Medders that her

      check was short 1 week and was still not getting paid for all her hours

      worked. Lindsay Medders pulled out the timesheets, and Plaintiff noticed

      that her signature had been forged. Plaintiff objected to this practice, and


                                   Page 23 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 24 of 26 PageID 24




      Lindsay Medders admitted to forging Plaintiff's signature and also admitted

      to having done it for the other employees. Lindsay Medders promised to

      fix the hours and to pay Plaintiff the missing week on July 09, 2021, but

      denied the payment for overtime hours.

   92. These complaints constituted protected activity under the FLSA.

   93. However, as a direct result of Plaintiff's complaints, on or about June 28,

      2021, Assistant Program Manager Lindsay Medders informed Plaintiff that

      she was fired and evicted from her living quarter, effective immediately.

   94. At the time of her termination, Plaintiff was performing the essential

      functions of her position satisfactorily. There was no other reason than

      retaliation to fire her.

   95. There is close proximity between Plaintiff's protected activity and her

      termination.

   96. The motivating factor which caused Plaintiff's discharge as described above

      was her complaint seeking unpaid regular and overtime wages from

      Defendant. In other words, Plaintiff would not have been discharged but

      for her complaints about unpaid regular and overtime wages.

   97. Defendant's termination of Plaintiff was in direct violation of 29 USC 215

      (a)(3) and, as a direct result, Plaintiff has been damaged.




                                    Page 24 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 25 of 26 PageID 25




   98. Plaintiff Laurie Friend has retained the law offices of the undersigned

       attorney to represent her in this action and is obligated to pay reasonable

       attorneys' fees.

                                 Prayer For Relief

Wherefore, Plaintiff Laurie Friend respectfully requests that this Honorable Court:

     A. Issue a declaratory judgment that the Defendant's acts, policies, practices,

        and procedures complained of herein violated provisions of the Fair Labor

        Standards Act;

     B. Enter judgment against Defendant MFHP that Plaintiff Laurie Friend

        recovers compensatory damages and an equal amount of liquidated

        damages as provided under the law and in 29 USC § 216(b);

     C. That Plaintiff recovers an award of reasonable attorney fees, costs, and

        expenses.

     D. Order the Defendant MFHP to make whole the Plaintiff by providing

        appropriate back pay and other benefits wrongly denied in an amount to

        be shown at trial and other affirmative relief;

     E. Plaintiff Laurie Friend further prays for such additional relief as the

        interests of justice may require.




                                    Page 25 of 26
Case 6:21-cv-01207-RBD-GJK Document 1 Filed 07/26/21 Page 26 of 26 PageID 26




                                Demand for a Jury Trial

     Plaintiff Laurie Friend demands trial by a jury of all issues triable as of right

by a jury.

Dated: July 26, 2021

                                          Respectfully submitted,

                                          By: _/s/ Zandro E. Palma____
                                          ZANDRO E. PALMA, P.A.
                                          Florida Bar No.: 0024031
                                          9100 S. Dadeland Blvd.
                                          Suite 1500
                                          Miami, FL 33156
                                          Telephone:       (305) 446-1500
                                          Facsimile:       (305) 446-1502
                                          zep@thepalmalawgroup.com
                                          Attorney for Plaintiff




                                    Page 26 of 26
